


 

 
Tahoe Stateline Venture, LLC
 
Real Estate Term Loan: 412864-1



 
CREDIT AGREEMENT
 
This agreement is dated as of December 15, 2014.  It is between TAHOE STATELINE
VENTURE, LLC, a California limited liability company (“Borrower”) and RABOBANK,
N.A., a national banking association (“Lender”).
 
Borrower requests that Lender make a term loan to Borrower.  Lender will make a
term loan, subject to the terms of this agreement.

 
ARTICLE 1 - MULTI-ADVANCED REAL ESTATE TERM LOAN
 
1.01  Loan Amount.   Lender shall lend Borrower the principal sum of
$14,500,000.00 (the "Loan").
 
1.02  Purpose. The Loan must be used only for (i) the repayment in full of
certain existing indebtedness secured by that certain deed of trust dated
November 8, 2012, and recorded on December 4, 2012 as Instrument No.
2012-0063525-00 in the official records of El Dorado County, California, (ii)
the payment of expenses incurred in connection with the Loan, and (iii) after
payment of the foregoing (but subject to the immediately following provision of
this Agreement), the remaining portion to be disbursed to the Borrower; provided
that Four Million Fifty Five Thousand  Dollars ($4,055,000.00) of the Loan (the
“Undisbursed Portion”) shall remain undisbursed until such time as Borrower
satisfies the requirements of Section 1.07.
 
1.03  Interest.  The unpaid principal balance of the Loan will bear interest
initially at the rate of 3.47% per annum (the “Long Term Adjustable Rate”).  On
the day immediately following the end of the 36th Loan Month (as defined below),
the Long Term Adjustable Rate shall be adjusted to a rate equal to Lender’s then
current market rate for three year fixed rate loans for comparable commercial
real estate secured transactions, as determined by Lender in its sole
discretion.
 
1.04  Required Payments; Maturity Date.
 
(a) Borrower shall make equal combined payments of Loan principal and accrued
interest on the Loan in an amount calculated to fully amortize the original
principal amount of the Loan over a term of 300 Loan Months (each of those
payments, an "Installment Payment") on February 5, 2015 and the 5th day of each
month during the period from that date to the Maturity Date; except that if the
amount of accrued interest as of February 5, 2015 is greater or less than the
amount of the interest portion of the Installment Payment scheduled on that
date, the Installment Payment scheduled on that date will be increased or
decreased, respectively, in the amount of the difference between that amount of
accrued interest and that amount of the interest portion of that Installment
Payment; provided, that upon disbursement of the Undisbursed Portion in
accordance with Section 1.07, the monthly Installment Payment amount shall be
re-calculated to fully amortize the then outstanding principal amount over the
remaining portion of the original amortization period; provided, further, with
respect to the payments due after the end of the 36th Loan Month, the monthly
Installment Payment amount shall be re-calculated to fully amortize the then
remaining principal amount over the remaining portion of the original
amortization period, with such calculation using the adjusted interest rate
pursuant to Section 1.03.
 
(b) The unpaid principal balance of, all unpaid accrued interest on, and all
other charges under this agreement with respect to the Loan, shall be paid on
January 5, 2021 (the "Maturity Date").
 
(c) The term "Loan Month" means the one month period beginning on the 5th day of
the calendar month immediately following the Closing Date, and each successive
one month period.
 
1.05  Prepayments.  Prepayments of the Loan are subject to Section 2.07 and the
following:
 
(a)           The Loan may be Prepaid at any time if accompanied by payment of
the Prepayment Fee.
 
(b)           For purposes of Prepayments of the Loan, the "Prepayment Fee"
shall be calculated as follows:
 
(i)           during the first 12 Loan Month period the Prepayment Fee period
the Prepayment Fee shall equal 3.00% of the Prepayment.
 
(ii)           during the second 12 Loan Month period the Prepayment Fee period
the Prepayment Fee shall equal 2.00% of the Prepayment.
 
Tahoe Stateline Venture, LLC
Credit Agreement
 
80241.00434\9465845.2
1

--------------------------------------------------------------------------------

 
(iii)           during the third, fourth, fifth and sixth 12 Loan Month periods
the Prepayment Fee period the Prepayment Fee shall equal 1.00% of the
Prepayment.
 
(c)           Notwithstanding this Section 1.05, during the 90 day period
immediately prior to January 5, 2018, and the 90 day period immediately prior to
Maturity Date, Borrower may prepay the entire unpaid balance of the Loan in
full, without prepayment fee or penalty.
 
1.06  The Note.  The Loan will be evidenced by this agreement and a promissory
note in a form provided by Lender (the "Note").
 
1.07  Disbursement of Undisbursed Portion.  (a) Upon Borrower’s written request
received by Lender on or prior to the first anniversary of the Closing, Lender
shall promptly disburse to the Borrower the  amount requested up to the maximum
amount of the Undisbursed Portion (or in the event the Borrower shall not
qualify for the entire Undisbursed Portion pursuant to clause (ii) below, the
maximum amount requested for which the Borrower does qualify for under clause
(ii) below), provided each of the following is satisfied:
 
(i) no Event of Default shall exist and be continuing under any of the Loan
Documents, and no event has occurred which with the passage of time or notice or
both would constitute an Event of Default under any of the Loan Documents;
 
(ii) Borrower shall have demonstrated to Lender’s satisfaction that the
outstanding principal balance of the Loan, plus the additional principal balance
which would be outstanding upon disbursement of the Undisbursed Portion (or the
portion thereof requested by the Borrower to be disbursed), when amortized over
a twenty-five year amortization period, would result in a pro forma Debt Service
Coverage Ratio of not less than 1.25:1.00 (with all such calculations being
performed in a manner acceptable to Lender).  For purposes of such calculations,
(A) net operating income of the Borrower shall be calculated based on annual
gross rents from the operation of the Real Estate (but excluding rents
attributable to occupancy greater than 95% of rentable space) less expenses as
set forth in the appraisal delivered to Lender in connection with the
origination of the Loan; and (B) rents with respect to leases entered into after
the closing will only be included in such calculations of such lease satisfies
each of the following requirements:  (I) such lease will be a triple net lease
with a minimum term of 3 years; (II) the tenants under such lease are in
occupancy and paying rent, (III) a copy of such executed lease has been
delivered to and approved by Lender, and (IV) the tenant under such lease shall
have executed an estoppel certificate in favor of Lender, in form and substance
satisfactory to Lender; and
 
(iii) Borrower shall have delivered a current rent roll, certified by the
Borrower as true and correct.
 
(b)           Notwithstanding the provisions of Section 1.07(a), Lender shall
not be obligated to make such additional disbursement until such time as (i)
Borrower shall have executed such documents as the Lender shall reasonably
require acknowledging said additional disbursement and shall have paid all costs
and expenses incurred by the Lender in connection with said disbursement,
including reasonable legal counsel fees and title insurance endorsements, and
(ii) Lender shall have received such endorsements to the Title Policy reasonably
requested by Lender in connection with such disbursement.
 
 
ARTICLE 2 - COVENANTS REGARDING THE LOAN
 
2.01  Computation of Interest.  All computations of accrued interest under the
Loan Documents other than interest at the Maximum Rate, and all computations of
fees under the Loan Documents, will be made on a 30/360 simple interest basis;
that is, with the exception of odd days in the first payment period, monthly
interest is calculated by applying the ratio of the annual interest rate over a
year of 360 days, multiplied by the outstanding principal balance, multiplied by
a month of 30 days.  Interest for the odd days is calculated on the basis of the
actual days to the next full month and a 360-day year. All computations of
interest accrued at the Maximum Rate will be based upon a year of the actual
number of days in the respective year.  Subject to Section 2.04, there is no
limit on the amount that a rate of interest subject to Adjustment by Lender may
increase at any one time, or in the aggregate.  Lender's determination of a rate
of interest will be conclusive, absent manifest error.
 
2.02  Late Fee.  To the extent permitted by Applicable Law, Borrower shall pay a
late fee in the amount of 6.000% of the amount of any scheduled payment due
prior to the Maturity Date that is not paid in full when due; provided, however,
that any payment for the full amount then due that is made within 10 days of its
due date shall not be subject to a late fee.  The imposition and payment of a
late fee will not constitute a waiver of Lender's rights with respect to an
Event of Default as a result of that late payment.
 
Tahoe Stateline Venture, LLC
Credit Agreement
 
80241.00434\9465845.2
2

--------------------------------------------------------------------------------

 
2.03  Default Rate.  Upon the occurrence of an Event of Default, the principal
balance of the Loan and, to the extent permitted by Applicable Law, all other
Obligations shall, from the date of an Event of Default until the date Lender
notifies Borrower that such Event of Default is waived or cured or all
Obligations are paid in full, bear interest at the Default Rate.  Subject to the
provisions of Section 2.04, the "Default Rate" means (a) with respect to the
unpaid principal balance of any Loan, the rate per annum which is equal to the
otherwise applicable rate, plus 5.000% per annum; and (b) with respect to all
other Obligations, 10.000% per annum.  Interest payable at the Default Rate
shall be paid from time to time on demand, or if not sooner demanded, on the
first day of each month.  The provisions of this section may result in the
compounding of interest.  The provisions of this section will not constitute a
waiver of any Event of Default.
 
2.04  Maximum Rate.  Notwithstanding any provision of this agreement to the
contrary, (a) no interest will be due on any amount due under this agreement if,
under Applicable Law, Lender is not permitted to charge interest on that amount,
and (b) in all other cases interest due under this agreement will be calculated
at a rate not to exceed the Maximum Rate.  If Borrower is requested by Lender to
pay interest on any amount due under this agreement at a rate greater than the
Maximum Rate, the amount of interest due on that amount will be deemed the
Maximum Rate and all payments in excess of the Maximum Rate will be deemed to
have been Prepayments without prepayment fee or penalty, and not interest.  All
amounts other than interest which are paid or agreed to be paid to Lender for
the use, forbearance, or detention of Borrower's indebtedness to Lender under
this agreement shall, to the extent permitted by Applicable Law, be amortized
over the full stated term of the indebtedness, so that the rate of interest on
account of that indebtedness does not exceed the Maximum Rate for so long as the
indebtedness is outstanding.
 
2.05  Method and Application of Payments. All payments of principal, interest,
and other amounts to be made under the Loan Documents shall be made to Lender in
U.S. dollars and in immediately available funds, without set-off, deduction, or
counterclaim, not later than 2:00 pm (California time) on the dates on which
those payments will become due (any of those payments made after the time on the
due date will be deemed to have been made on the next succeeding Business
Day).  All payments received by Lender (including, to the extent permitted by
Applicable Law, all proceeds received from the sale or other liquidation of the
Collateral) will be applied to the Obligations in any order determined by
Lender.  The early or late date of making a regularly scheduled payment will be
disregarded for purposes of allocating the payment between principal and
interest.  For this purpose, the payment will be treated as though made on the
date due.  In any legal action or proceeding, the entries made by Lender in an
account or accounts maintained by Lender or Rabobank International or any of
their Affiliates in accordance with its usual practice and evidencing the
Obligations, will be prima facie evidence of the existence and amounts of those
Obligations.
 
2.06  ACH Payments.  So long as any Obligations are unpaid or unsatisfied,
Borrower shall maintain a demand deposit account with Lender (the "Designated
Account") in good standing.  Borrower authorizes Lender to, at Lender's option
in each instance, initiate debits to the Designated Account, on the due date,
for all interest and principal payments, any fees and expenses, and any other
amounts due and payable by Borrower with respect to the Loan, by means of the
automatic clearinghouse electronic funds transfer system, by direct debit of the
Designated Account, or by any other commercially accepted method (hereafter,
"ACH Payments").  Lender shall give Borrower not less than ten days notice
before beginning ACH Payments.   If Lender elects to initiate ACH Payments,
Borrower will thereafter maintain sufficient funds in the Designated Account on
the dates Lender enters debits for ACH Payment of regularly scheduled payments
of interest, principal, and fees, if any.  If there are insufficient funds in
the Designated Account on the date Lender enters any debit authorized by this
agreement, Lender may reverse the debit.  Borrower agrees to upon request by
Lender, execute and deliver to Lender an ACH Payment authorization in form and
content satisfactory to Lender.
 
2.07  Prepayments Generally.  Lender may refuse to accept any Prepayment not
expressly permitted in this agreement.  If a Prepayment is conditioned upon
prior notice to Lender, at the option of Lender, (a) that notice will be
irrevocable; (b) a Prepayment will be due in the amount and on the date
specified in that notice; and (c) that notice will not affect Borrower's
obligation to make all other payments required under the Loan Documents on the
date when due.  Prepayments must be accompanied by all unpaid accrued interest
on the Prepayment and all other amounts due under this agreement.  Each
Prepayment of a portion of the Loan will be applied in the inverse order of
maturity (i.e. to the most remote payment) of the principal due under this
agreement.  If Lender receives any Prepayment which it is permitted to refuse,
Lender may accept the Prepayment; except that Lender may, as a condition of
acceptance, require the payment of interest which would accrue on the amount
prepaid through the date when Lender would be obligated to accept the
Prepayment, or the date the principal amount prepaid would be due under this
agreement, whichever is earlier.
 
Tahoe Stateline Venture, LLC
Credit Agreement
 
80241.00434\9465845.2
3

--------------------------------------------------------------------------------

 
EXCEPT AS OTHERWISE SET FORTH HEREIN, BORROWER EXPRESSLY WAIVES THE RIGHT TO
PREPAY THE LOAN IN WHOLE OR IN PART WITHOUT PREPAYMENT CONSIDERATION AND
EXPRESSLY AGREES TO PAY THE PREPAYMENT CONSIDERATION IN ACCORDANCE WITH THIS
AGREEMENT UPON ANY ACCELERATION OF THE MATURITY DATE OF THE LOAN, INCLUDING,
WITHOUT LIMITATION, ANY SUCH ACCELERATION UPON A PROHIBITED TRANSFER (DEFINED
HEREIN) OR ACCELERATION UPON DEFAULT.  BORROWER AGREES THAT MATERIAL INDIVIDUAL
WEIGHT TO THE CONSIDERATION IN THIS TRANSACTION HAS BEEN GIVEN FOR THE FOREGOING
WAIVER AND AGREEMENT WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTION
2954.10, AND BORROWER IS ESTOPPED FROM CLAIMING HEREAFTER THAT BORROWER'S
AGREEMENT TO PAY SUCH PREPAYMENT CONSIDERATION IN ACCORDANCE WITH THIS AGREEMENT
IS INVALID OR UNENFORCEABLE IN ANY RESPECT FOR ANY REASON.
 

BORROWER INITIALS: _____________________

 
 
2.08  Early Disbursement of Loan Proceeds.  Before the recordation of the
Collateral Documents, Lender will disburse Loan proceeds (a) to the title
company or escrow holder handling the closing of the Loan for disbursement by
such title company to or for the account of Borrower upon the Closing and (b)
concurrently therewith to itself pay the Closing Fee and certain closing
costs.  Borrower shall pay interest on such Loan proceeds at the interest rate
provided under this agreement commencing on the date the Loan proceeds are
disbursed to such title company or escrow holder, regardless of when and if the
Collateral Documents are recorded and when and if such Loan proceeds are
disbursed by the title company or escrow holder for Borrower’s benefit.  Before
the Collateral Documents are recorded, the delivery of such Loan proceeds will
be an unsecured advance by Lender to Borrower.  From and after the recording of
the Collateral Documents, all principal and interest of and on such Loan
proceeds will be secured by the lien of the Collateral Documents.  If the
Closing does not occur before the Closing Deadline, and Lender terminates its
commitment to make the Loan to Borrower, then the Loan as advanced to the title
company or escrow holder shall immediately become due and payable in full
without notice or demand.
 
2.09  Assumption of Loan.  In the event no Event of Default exists under this
Agreement or any of the other Loan Documents, and no event has occurred which
with notice or the passage of time, or both, would constitute an Event of
Default under any of the Loan Documents, Borrower may request in writing that
Lender permit another party to assume the Loan.  Lender shall have the right in
Lender’s sole discretion to determine whether to permit such assumption, which
determination may be made based upon the credit and financial condition of the
party being proposed to assume the loan and of any prospective guarantors of the
Loan, general business and economic factors, and such other factors as Lender
may determine are relevant.  Further, Borrower shall deliver to Lender evidence
satisfactory to Lender that the Borrower remains in compliance with the Debt
Service Coverage Ratio pursuant to Section 6.01.  In the event Lender approves
such assumption as provided herein, Lender shall permit such party to assume the
Loan upon such party’s payment of a fee to Lender in the amount of one percent
(1.00%) of the outstanding principal amount at the time of such assumption, the
payment of Lender’s reasonable costs and expenses relating to such assumption
(including, without limitation, fees of Lender’s legal counsel and title policy
endorsements), the execution by such party of such documents relating to the
assumption of the Loan as requested by Lender, the receipt by Lender of such
endorsements to the Title Policy as reasonably requested by Lender (all in form
and substance satisfactory to Lender), and upon the satisfaction of such other
conditions as Lender may reasonably require.  Upon the satisfaction of such
requirements, the Borrower named herein shall be released from all further
liability under the Loan and the Loan Documents.  Notwithstanding anything
herein to the contrary, only one assumption shall be permitted pursuant to this
Section 2.09.
 
 
ARTICLE 3 - COLLATERAL
 
3.01  Collateral Documents.  The payment and performance of the Obligations are
secured by the following:
 
(a) all Liens in favor of Lender created under (i) the Deed of Trust, Assignment
of Rents, Security Agreement and Fixture Filing dated as of the date of this
agreement by Borrower to and in favor of RABOBANK, N.A., a national banking
association, for the benefit of Lender and encumbering real estate located in El
Dorado County, California; and (ii) any other instrument or agreement delivered
to Lender in conjunction with this agreement, which states that it secures all
or any of the Obligations (the property encumbered by those Liens, the
"Collateral;" and those instruments and agreements securing all or any of the
Obligations, the "Collateral Documents") and
 
(b) all Liens upon and security interests created under any other written
instrument or agreement stating expressly that it secures all or any portion of
the indebtedness, liabilities or obligations of Borrower under the terms of this
specific agreement.
 
3.02  Due on Sale or Encumbrance Provisions.  Each Collateral Document which is
a mortgage, deed of trust or deed to secure debt, and each mortgage, deed of
trust or deed to secure debt securing a Guaranty, includes the following
provision:  Grantor shall not make or permit any Prohibited Transfer.  Any
Prohibited Transfer shall be an Event of Default, permitting Beneficiary to
declare all of the Secured Obligations to be due and payable
immediately.  "Prohibited Transfer" means:  (a) any sale, contract to sell,
conveyance, encumbrance, pledge, mortgage, lease of the Property not expressly
permitted under this instrument or the other Secured Obligation Documents, or
other transfer of all or any material part of the Property or any interest in
it, including any transfer of Mineral Rights, Water Rights, or Water Stock,
whether voluntary, involuntary, by operation of law or otherwise; (b) if Grantor
is a corporation, any transfer or transfers of shares of the voting power or the
direct or indirect beneficial ownership of Grantor; (c) if Grantor is a
partnership, withdrawal or removal of any general partner, dissolution of the
partnership under Applicable Law, or any transfer or transfers of the
partnership interests; (d) if Grantor is a limited liability company, withdrawal
or removal of any managing member, termination of the limited liability company
or any transfer or transfers of the voting power or the ownership of the
economic interest in the Grantor; or (e) if Grantor is a trust, withdrawal or
removal of any trustee or revocation of the trust.
 
Tahoe Stateline Venture, LLC
Credit Agreement
 
80241.00434\9465845.2
4

--------------------------------------------------------------------------------

 
 
ARTICLE 4 - CONDITIONS
 
4.01  Conditions of the Loan.  Lender's obligation to make the Loan is subject
to satisfaction of Lender’s sole discretion of the following conditions
precedent:
 
(a) Borrower has executed and delivered the Loan Documents to Lender; and Lender
has executed this agreement and all other Loan Documents to which Lender is a
Party;
 
(b)  OWENS REALTY MORTGAGE, INC., a Maryland corporation has executed and
delivered to Lender a guaranty of the payment and performance of the Obligations
(“Guarantor”; and the guaranty executed by Guarantor, the "Guaranty");
 
(c) Lender has received evidence satisfactory to Lender, of (i) the formation
and existence of all Parties to the Loan Documents other than Lender, and except
for any Party that is an individual, (ii) due authorization of the individuals
executing the Loan Documents on behalf of those Parties;
 
(d) Lender has received all appraisals and inspection reports required by
Lender, in a form and content satisfactory to Lender;
 
(e) Lender has received evidence satisfactory to Lender, that Borrower is in
compliance with all applicable Environmental Laws, including a phase I
environmental assessment of the real estate collateral performed by a third
party consultant approved by Lender (that evidence, the "Environmental
Information");
 
(f) Lender has received evidence satisfactory to Lender, that all regulatory
approvals, Permits and licenses required under Applicable Law for Borrower's
business operations have been issued and are in full force and effect;
 
(g) Lender has received evidence satisfactory to Lender, that the Liens granted
to Lender under the Collateral Documents are valid and enforceable and, upon the
Closing will be, properly perfected, and prior to the rights and interests of
all other Persons, except those rights and interests acceptable to Lender in its
sole discretion;
 
(h) Lender has received evidence satisfactory to Lender, that all policies of
insurance required under the Loan Documents are in full force and effect and all
premiums for those policies have been paid through the date required by Lender;
 
(i) Lender has received, at least 5 Business Days prior to the Closing Date, all
documentation and other information required by bank regulatory authorities
under applicable “know your customer laws” and Anti-Terrorism Laws, including
the U.S.A. Patriot Act;
 
(j) all representations and warranties of all Parties other than Lender in the
Loan Documents are true and correct;
 
(k) Lender’s receipt of a closing fee in the amount of $108,750.00 (the “Closing
Fee”);
 
(l) Lender has received a processing fee in the amount of $2,000.00 and has
received reimbursement of Lender's out of pocket expenses, including Legal Fees,
incurred in connection with the underwriting of the Loans or the Closing
(collectively, the “Closing Expenses”);
 
(m) Lender has received copies of all Leases and such estoppel certificates and
subordination, non-disturbance and attornment agreements signed by Tenants,
landlords and, if applicable, in recordable form, as Lender may have requested;
 
(n) Lender shall have received in form and substance satisfactory to Lender (i)
an irrevocable written commitment by the Title Insurer or, if the Title Policy
is to be issued by the Title Company on behalf of the Title Insurer, the Title
Company that it will issue to Lender the Title Policy upon the Closing, and (ii)
if the Title Policy is to be issued by the Title Company on behalf of the Title
Insurer, a closing protection letter or insured closing letter;
 
Tahoe Stateline Venture, LLC
Credit Agreement
 
80241.00434\9465845.2
5

--------------------------------------------------------------------------------

 
(o) as of the Closing Date, the following shall be true and correct:
 
(i) no Default or Event of Default has occurred and is continuing; and
 
(ii) no event has occurred and no condition exists which has resulted in or
could reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect; and
 
(p) Lender has received all other documents, certificates, filings, consents,
approvals, legal opinions, information and other preconditions requested by
Lender.
 
4.02  Closing Deadline.  Lender shall have no obligation to make the Loan unless
the conditions precedent to the Closing set forth herein have been fully
complied with and the Closing has occurred on or before the Closing
Deadline.  Termination of Lender’s commitment to make the Loan pursuant to this
Section shall not relieve Borrower of its obligation to reimburse Lender for its
costs, expenses and other charges payable by Borrower hereunder or of any
indemnity obligations hereunder or under the other Loan Documents, but Borrower
shall not be obligated to pay the Closing Fee.  Lender shall also be relieved of
its obligation to make the Loan hereunder in the event of a material change in
the Real Estate or the financial condition of Borrower or Guarantor prior to the
Closing.  If Lender elects to close the Loan after the Closing Deadline,
Lender’s commitment to make the Loan shall be deemed to have been extended to
the actual Closing Date.
 
 
ARTICLE 5 – BORROWER REPRESENTATIONS
 
5.01  Representations.  From and after the date hereof and until such time as
all Obligations have been paid in full, Borrower represents and warrants to
Lender that:
 
(a) if Borrower is anything other than an individual, it has complied with all
applicable laws concerning its organization, existence and the transaction of
its business, and is in existence and good standing in its state of organization
and each state in which it conducts its business;
 
(b) the execution, delivery and performance by Borrower of each Loan  Document
to which it is a party, is within the powers and authority of Borrower and have
been duly authorized; and the Loan  Documents have been duly executed and
delivered by each of the Loan Parties thereto;
 
(c)  the Loan Documents do not conflict with any Applicable Law;
 
(d) each Loan  Document to which Borrower is a Party is a legal, valid and
binding agreement of Borrower, enforceable against Borrower in accordance with
its terms, and any instrument or agreement required thereunder, when executed
and delivered to Lender, will be similarly legal, valid, binding and
enforceable;
 
(e) all financial statements and other reports, documents, instruments,
information and forms of evidence concerning Borrower, Guarantor, the
Collateral, or  any other fact or circumstance (the "Financial Information"),
delivered to Lender in connection with this agreement, are accurate, correct and
sufficiently complete in all material respects to provide Lender true and
accurate knowledge of their subject matter, including, without limitation, all
material contingent liabilities;
 
(f) there has been no event or occurrence which has resulted in or could
reasonably be expected to result in, individual or in the aggregate, any
Material Adverse Effect since the effective date of the Financial Information
provided to Lender;
 
(g) Borrower has good and marketable title to, or a valid leasehold interest in,
all of its property and assets as reflected in the Financial Information
provided to Lender, and such assets and properties are subject to no Liens and
Borrower has complied with all material obligations under all material leases to
which it is a party and enjoys peaceful and undisturbed possession under such
leases;
 
(h) the Collateral Documents are effective to create, in favor of Lender,
legally valid and enforceable security interests in such right, title and
interest each applicable Loan Party shall from time to time have in the
Collateral and such security interests are subject to no Liens and are prior to
the rights and interests of all other Persons, except those rights and interests
acceptable to Lender in its sole discretion.  Each of the Loan Parties has
properly delivered to Lender all Collateral that requires perfection of the
security interests by possession and has authorized all filing and recording by
Lender required for the perfection of the security interests by filing or
recording;
 
Tahoe Stateline Venture, LLC
Credit Agreement
 
80241.00434\9465845.2
6

--------------------------------------------------------------------------------

 
(i) Borrower is not the subject of any Judgment; and there is no lawsuit, tax
claim or other dispute pending or to Borrower's knowledge threatened against
Borrower that, if determined adverse to Borrower, is reasonably likely to have a
Material Adverse Effect;
 
(j) the Loan Documents do not conflict with, nor is Borrower in default under
any agreement or arrangement in effect providing for or relating to extensions
of credit or other indebtedness of any nature in respect of which Borrower is in
any manner directly or contingently obligated;
 
(k) Borrower has filed all tax returns (federal, state, and local) required to
be filed by Borrower and has paid all taxes, assessments, and governmental
charges and levies thereon, including interest and penalties;
 
(l) Borrower and the Real Estate are in compliance with all Applicable Laws
(including all Environmental Laws), and there is no claim, action, proceeding or
investigation pending or to Borrower's knowledge threatened against Borrower or
the Real Estate with respect to a violation of any Applicable Law (including any
Environmental Law) by Borrower;
 
(m)  no Loan Party has treated, stored, used or Released any Hazardous Material
in, on or at any of the properties or facilities owned or leased by the Loan
Parties (except for inventories of substances that are used or to be used in the
ordinary course of business of the Loan Parties (which inventories have been
stored and used and wastes disposed of in material compliance will all
applicable Environmental Laws), and there are no underground tanks, surface
impoundments or lagoons, whether operative or temporarily or permanently closed,
asbestos-containing materials, or PCB-containing equipment located in, on or at
any of the properties or facilities owned or leased by the Loan Parties;
 
(n) Borrower has previously delivered to Lender each environmental audit,
assessment or investigation report in the possession or control of any Loan
Party which have been prepared by any party during the 5-year period preceding
the Closing date relating to environmental conditions or compliance with
Environmental Laws on any of the properties or facilities owned or leased by any
Loan Party;
 
(o) Borrower is not a "foreign person" within the meaning of Section 1445 of the
Internal Revenue Code of 1986;
 
(p) neither Borrower nor Guarantor is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended;
 
(q) no Loan Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock, and no part of the proceeds of any Loan will be used, either
directly or indirectly, and whether immediately, incidentally or ultimately, (i)
to purchase or carry Margin Stock or to extend credit to others for the purpose
of purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose; or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board;
 
(r) no Default or Event of Default has occurred and is continuing; and
 
(s) no Loan Party or any Affiliate thereof is in violation of any Anti-Terrorism
Laws and the use of the proceeds of the Loan by Borrower will not violate any
Anti-Terrorism Laws.
 
5.02  Information Accurate and Complete.  Borrower's submission of any report,
record, certificate or other information pertaining to the condition or
operations, financial or otherwise, of Borrower, from time to time, whether or
not required under this agreement, will be deemed accompanied by a
representation by Borrower that the report, record or information is complete
and accurate in all material respects as to the condition or operations of
Borrower (and, if applicable, Borrower's Subsidiaries, Affiliates, partners,
shareholders, members, or other principals), including, without limitation, all
material contingent liabilities and does not omit to state any material fact
necessary to make the information contained therein misleading.
 
 
ARTICLE 6 – BORROWER COVENANTS
 
Until such time as all Obligations have been paid in full in cash:
 
6.01  Debt Service Coverage Ratio.  At all times prior to repayment of the
Obligations, the Annual Net Operating Income for the Real Estate shall be
adequate to support a minimum Debt Service Coverage Ratio of 1.25:1.00.  The
Debt Service Coverage Ratio shall be tested at Lender’s request, or if no
request is made then annually based on a calendar year.  Accordingly, Borrower
shall demonstrate to Lender’s reasonable satisfaction that the Real Estate has a
minimum Debt Service Coverage Ratio of 1.25:1.00 with respect to the preceding
year as set forth above (the “Preceding Year”).  If the Debt Service Coverage
Ratio is less than 1.25:1.00 for the Preceding Year, then Lender, at its option,
may require Borrower to provide Lender with quarterly operating statements and
rent rolls by no later than the 15th day of the month following each calendar
quarter until Borrower demonstrates achievement of a minimum Debt Service
Coverage Ratio of 1.25:1.00 for 4 successive quarters. Nothing contained herein
shall be construed as altering or eliminating any obligation on the part of
Borrower to make any other principal reduction payments as provided for in the
Loan Documents.
 
Tahoe Stateline Venture, LLC
Credit Agreement
 
80241.00434\9465845.2
7

--------------------------------------------------------------------------------

 
6.02  Other Debt.  Borrower shall have no outstanding and shall not incur any
direct or contingent liabilities or lease obligations, or guaranty of the
liabilities of others, except the following if not otherwise prohibited under
the Loan Documents:  (a) liabilities and obligations to Lender or any of its
Affiliates; (b) normal trade credit not more than 90 days past due or being
contested in good faith by appropriate proceedings; (c) if an individual,
additional debts as an individual for primarily consumer purposes; (d) lease
obligations or debt incurred for the purpose of purchasing equipment used in the
ordinary course of business; and (e) other liabilities and obligations in
existence on the date of this transaction and disclosed in the most recent
financial statement submitted to Lender.
 
6.03  Other Liens.  Borrower shall not create, assume or suffer to exist any
Liens on the rights, title or interests in its property, except the following if
not otherwise prohibited under the Loan Documents:  (a) Liens in favor of Lender
or any of its Affiliates; (b) if an individual, additional Liens against the
personal assets of that individual as an individual, to secure debt for
primarily consumer purposes; and (c) Liens for taxes not yet due.
 
6.04  Sale of Assets. Borrower shall not sell or transfer any business or asset,
except the following if not otherwise prohibited by the Loan Documents:  (a)
sales or transfers of inventory in the ordinary course of business and (b) sales
or transfers of obsolete or worn out property, in the ordinary course of
business.
 
6.05  Investments.  Borrower shall not make Investments except the following to
the extent not otherwise prohibited by the Loan Documents:  (a) Investments made
prior to the date of this agreement and disclosed to and approved by Lender in
writing; (b) Investments in current Subsidiaries; and (c) Investments in
certificates of deposit, obligations of the federal government, or readily
marketable securities.
 
6.06  Loans to Others.  Borrower shall not make loans to others except the
following to the extent not otherwise prohibited by the Loan Documents:  (a)
extensions of credit made prior to the date of this agreement and disclosed to
and approved by Lender in writing on or before the date of this agreement (b)
extensions of credit to current Subsidiaries and (c) extensions of credit in the
nature of accounts receivable or notes receivable arising from the sale or lease
of goods or services in the ordinary course of business to persons other than
family members, Subsidiaries, and Affiliates.
 
6.07  Books and Records.  Borrower shall maintain and cause each of its
Subsidiaries to maintain proper books of record and account including full,
true, and correct entries of all dealings and transactions relating to its and
their business and activities on a cash or an accrual basis, at the option of
Borrower, in all material respects in conformity with generally accepted
accounting principles ("GAAP").
 
6.08  Reporting Requirements.  Borrower shall furnish to Lender:
 
(a) as soon as available, but no later than 90 days after the end of each fiscal
year, a copy of Self Prepared financial statements of Borrower for that period;
 
(b) as soon as available, but no later than 90 days after the end of each fiscal
year, a copy of CPA Audited financial statements of Guarantor for that period;
 
(c) as soon as available, but no later than 90 days after the end of each fiscal
year, in a form and substance acceptable to Lender, a copy of rent rolls on the
Real Estate for that period;
 
(d) as soon as available, but no later than 90 days after the end of each fiscal
year, in a form and substance acceptable to Lender, a copy of the operating
statement with respect to the Real Estate for that period;
 
(e) as soon as available, but no later than 30 days after filing (but in no
event later than October 31 of each year), copies of federal income tax returns
filed by Borrower and Guarantor, including all schedules and exhibits (including
any Form K-1s) and any extensions of the filing date (provided that if Borrower
is a disregarded entity for federal tax purposes, Borrower shall provide state
tax returns in lieu of federal income tax returns);
 
(f) a copy of any new lease, amendment to an existing lease, or any other
agreement with tenants, within thirty (30) days after execution;
 
(g) promptly upon sending or receipt, copies of any management letters and
correspondence relating to management letters, sent to or received from
Borrower's or Guarantor's accountants;
 
Tahoe Stateline Venture, LLC
Credit Agreement
 
80241.00434\9465845.2
8

--------------------------------------------------------------------------------

 
(h) promptly upon receipt, copies of all notices, orders, or other
communications regarding (i) any enforcement action by any Governmental
Authority relating to health, safety, the environment, or any Hazardous
Materials with regard to Borrower's property, activities, or operations, or (ii)
any claim against Borrower regarding Hazardous Materials;
 
(i) notice of the occurrence of any of the following, promptly, but in any event
no later than five days after such occurrence: (i) any lawsuit, tax claim or
other dispute if filed or threatened against Borrower in an amount greater than
$100,000.00; (ii) any substantial dispute between Borrower and any Governmental
Authority; (iii) the failure by Borrower to comply with the terms and provisions
of this agreement; (iv) any Material Adverse Effect as to Borrower; (v) any
change in Borrower's name, legal structure, place of business, or chief
executive office or federal identification number; or (vi) the Release of any
Hazardous Materials on the property of any Loan Party or violation of any
Environmental Laws by any Loan Party;
 
(j) if any financial statement required under this agreement has been compiled,
reviewed or audited, a copy of that compiled, reviewed or audited financial
statement, along with a copy of any accompanying accountant's report or opinion;
and
 
(k) promptly upon Lender's request, all other books, records, statements, lists
of property and accounts, budgets, forecasts, reports, records or other
information pertaining to the condition or operations of Borrower or Guarantor
requested by Lender.
 
6.09  Change in Accounting.  Borrower shall not make any material change or
modification of Borrower’s manner and method of accounting except as required by
the applicable accounting standard.
 
6.10  Maintenance of Assets.  Borrower shall maintain and preserve all rights,
privileges, intellectual property rights and franchises Borrower now has or
later acquires; and make any repairs, renewals, or replacements to keep
Borrower's properties in good working condition.
 
6.11  Existence and Good Standing.  If Borrower is anything other than an
individual, Borrower shall preserve and maintain its existence and good standing
in the jurisdiction of its formation, and qualify and remain qualified to
conduct its business in each jurisdiction in which such qualification is
required.
 
6.12  Change in Business or Organizational Structure.  Borrower shall not engage
in any material line of business substantially different from those lines of
business conducted by Borrower and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto; and if Borrower is
anything other than an individual, Borrower shall not (a) form or otherwise
acquire any Subsidiary, unless that Subsidiary executes and delivers to Lender a
guaranty of all of the Obligations and all other instruments and agreements
required by Lender; or (b) merge, dissolve, liquidate, consolidate with or into
another Person, or dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person.
 
6.13  Compliance with Laws; Permits.  Borrower shall comply in all respects with
all Applicable Laws and pay before delinquency, all taxes, assessments, and
governmental charges imposed upon Borrower or its property.  Each Loan Party
shall obtain and maintain in full force and effect and comply in all material
respects with all necessary Permits and government approvals.
 
6.14  Inspections. Borrower shall, at any reasonable time and from time to time,
permit Lender or any of its agents or representatives to examine and make copies
of and abstracts from the records and books of, and visit the properties of,
Borrower and to discuss the affairs, finances, and accounts of Borrower with (if
Borrower is other than an individual) officers, directors, partners, or managers
or Borrower, as applicable; Borrower's independent accountants; and any other
person dealing with Borrower.
 
6.15  Insurance.
 
(a) Borrower shall maintain, or cause to be maintained, public liability
insurance; all risk property damage insurance policies covering tangible
property comprising the Collateral for the full insurable value on a replacement
cost basis; workers’ compensation insurance as required by law; and such
additional insurance as required by Lender from time to time.
 
(b) If any Real Estate is located in an area now or hereafter designated by the
Director of the Federal Emergency Management Agency as a special flood hazard
area, Borrower agrees to obtain and maintain Federal Flood Insurance, if
available, within 45 days after notice is given by Lender that the Real Estate
is located in a special flood hazard area, for the full unpaid principal balance
of the Loan plus any prior liens on the property securing the Loan, up to the
maximum policy limits set under the National Flood Insurance Program, or as
otherwise required by Lender, and to maintain such insurance for the term of the
Loan.
 
Tahoe Stateline Venture, LLC
Credit Agreement
 
80241.00434\9465845.2
9

--------------------------------------------------------------------------------

 
(c) All policies of insurance required under the Loan Documents must be issued
by companies approved by Lender, and must be acceptable to Lender as to amounts,
forms, risk coverages, expiration dates, and loss payable and cancellation
provisions with deductibles of a maximum of $10,000 on improvements and fixtures
located on the Real Estate  In addition, each required policy must stipulate
that coverage will not be cancelled or diminished without a minimum of 10 days
prior written notice to Lender and without disclaimer of the insurer’s liability
for failure to provide such notice; contain a First Loss Payable Endorsement and
any other endorsements as Lender may require and must name Lender as an
additional insured and loss payee so that all proceeds of such property or
casualty insurance shall be payable to Lender to the extent of its respective
interest.
 
(d) Borrower agrees to deliver to Lender, on or before the Closing Date,
evidence of the required insurance as provided herein, with an effective date on
or before the Closing Date.  If Borrower fails to provide any required insurance
or fails to continue any required insurance in force, Lender may do so at
Borrower’s expense.  At the option of Lender, Borrower shall reimburse Lender,
on demand, the cost of any such insurance paid by Lender or shall be added to
the Obligations.  BORROWER ACKNOWLEDGES THAT IF LENDER SO PURCHASES ANY REQUIRED
INSURANCE, THE INSURANCE WILL PROVIDE LIMITED PROTECTION AGAINST PHYSICAL DAMAGE
TO THE COLLATERAL, UP TO AN AMOUNT EQUAL TO THE LESSER OF (1) THE UNPAID BALANCE
OF THE OBLIGATIONS, EXCLUDING ANY UNEARNED FINANCE CHARGES, OR (2) THE VALUE OF
THE COLLATERAL; HOWEVER, BORROWER’S EQUITY IN THE COLLATERAL MAY NOT BE
INSURED.  IN ADDITION, THE INSURANCE MAY NOT PROVIDE ANY PUBLIC LIABILITY OR
PROPERTY DAMAGE INDEMNIFICATION AND MAY NOT MEET THE REQUIREMENTS OF ANY
FINANCIAL RESPONSIBILITY LAWS.
 
(e) For purpose of insurance coverage on the Collateral, Borrower authorizes
Lender to provide to any Person all Information Lender deems appropriate,
whether regarding the Collateral, the Loan or other financial accommodations, or
both.
 
6.16  Arms' Length Dealing.  Borrower shall not enter into any transaction of
any kind with any family member, Subsidiary or Affiliate, whether or not in the
ordinary course of business, other than with prior written notice to Lender and
on fair and reasonable terms substantially as favorable to Borrower as would be
obtainable by Borrower at the time in a comparable arm’s length transaction with
a Person other than a family member, Subsidiary or Affiliate.
 
6.17  Use of the Loan.  Borrower shall not use the Loan (a) for personal, family
or household purposes, or (b) to purchase or carry Margin Stock or to invest in
other Persons for the purpose of carrying Margin Stock or to reduce or retire
any indebtedness incurred for that purpose.
 
6.18  ERISA Plans.  Borrower shall promptly pay and cause all Subsidiaries to
pay contributions adequate to meet not less than the minimum funding standards
under ERISA with respect to each and every Plan; file each annual report
required to be filed pursuant to ERISA in connection with each Plan for each
year; and notify Lender within ten days following the occurrence of any
Reportable Event that might constitute grounds for termination of any capital
Plan by the Pension Benefit Guaranty Corporation or for the appointment by the
appropriate United States District Court of a trustee to administer any
Plan.  "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
6.19  Legal Fees; Costs.  Borrower shall pay the following:  (a) costs, expenses
and Legal Fees paid or incurred in connection with any amendments, modifications
or waivers of the provisions of the Loan Documents; (b) costs, expenses and
Legal Fees paid or incurred in connection with the collection or enforcement of
the Loan Documents, whether or not suit is filed; (c) costs, expenses and Legal
Fees paid or incurred in connection with any Insolvency Proceeding involving a
claim under the Loan Documents; (d) costs of suit and such sum as the court may
adjudge as Legal Fees in any action to enforce payment of the Notes or any part
thereof; and (e) costs, expenses and Legal Fees incurred to protect the liens
and security interests under the Collateral Documents.
 
6.20  Remargining Requirement.  If the Debt Service Coverage Ratio is less than
1.00:1.00 for the Preceding Year, then Lender may, at its option and in its sole
discretion: (i) require the Borrower to pledge other collateral, in a form and
on terms acceptable to Lender, to remargin the Obligations so that they are in
compliance with a minimum Debt Service Coverage Ratio of 1.00:1.00; or (ii)
require Borrower, within 60 days of demand, to make a principal reduction
payment on the Obligations in an amount equal to the amount of principal
necessary to cause the principal balance of the Obligations, when calculating
the Debt Service Coverage Ratio (with all such calculations being performed in a
manner acceptable to Lender), to be not less than 1.00:1.00.  Notwithstanding
the foregoing, and provided no Event of Default (other than any Event of Default
due to the failure to maintain the required Debt Service Coverage Ratio) has
occurred and is continuing, in lieu of the requirements set forth in clauses (i)
and (ii) above, Borrower may, within fifteen days of Lender’s request to perform
any of the remargining Obligations pursuant to clause (i) or (ii) above, deposit
and maintain with Lender in a Lender-controlled account acceptable to Lender
(and Borrower hereby grants a security interest in any account established with
Lender under this Section 6.20 to secure Borrower’s obligations under the Loan
Documents) an amount equal to the aggregate debt service due with respect to the
Obligations during the twelve months following the date of the deposit; provided
that the amount held in such deposit account shall be released upon Borrower
demonstrating achievement of a minimum Debt Service Coverage Ratio of 1.00:1.00
for two successive calendar quarters.  If at any time the Lender determines the
amount on deposit in said account is insufficient, Borrower will, within 15 days
of demand, replenish the funds in said account in the amount determined
necessary by Lender. Nothing contained herein shall be construed as altering or
eliminating any obligation on the part of Borrower to make any other principal
reduction payments as provided for in the Loan Documents.
 
Tahoe Stateline Venture, LLC
Credit Agreement
 
80241.00434\9465845.2
10

--------------------------------------------------------------------------------

 
6.21  Leases.
 
(a) Borrower shall perform all obligations required to be performed by it as
landlord under the Leases.  Borrower shall not accept payment of more than one
month’s rent in advance from any Tenant under a Lease.  Except as otherwise
approved by lender in writing, all Leases shall be entered into with bona fide
third party subtenants financially capable, at the time of entering into their
respective Leases, of performing their obligations under their Leases throughout
the terms thereof and shall reflect arm’s-length transactions at the then
current market rate for comparable space.  Furthermore, Borrower shall not grant
any Tenant any rights or options to purchase the Real Estate or any portion
thereof or release any Tenant or lease guarantor from any obligation or
conditions without Lender’s prior written consent.  Borrower shall obtain
Lender’s written approval prior to executing any new Major Lease, modifying,
amending, terminating or surrendering an existing Lease, or consenting to any
sublease under or assignment of any Major Lease, unless Borrower is
unconditionally obligated under the terms of the Major Lease to consent to the
sublease or assignment.  Lender shall respond to Borrower’s written request for
approval of a new Major Lease or modification, amendment, termination or
surrender of a Major Lease (which written request must contain the following on
the first page thereof in bold, fully-capitalized 12-point or greater
text:  “IMPORTANT:  PURSUANT TO SECTION 6.21 OF THE CREDIT AGREEMENT BETWEEN
BORROWER AND LENDER, IF LENDER FAILS TO PROVIDE WRITTEN NOTICE OF THE ATTACHED
LEASE OR MODIFICATION, AMENDMENT, TERMINATION OR SURRENDER THEREOF OR SUBLEASE
THEREUNDER OR ASSIGNMENT THEREOF WITHIN 10 DAYS FOLLOWING LENDER’S RECEIPT
HEREOF, LENDER SHALL BE DEEMED TO HAVE APPROVED THE ATTACHED LEASE OR THE
MODIFICATION, AMENDMENT, TERMINATION OR SURRENDER THEREOF, SUBLEASE THEREUNDER,
OR ASSIGNMENT THEREOF”) within 10 business days following Lender’s receipt of a
copy of the proposed Major Lease, modification or amendment, or request for
approval of termination or surrender or approval of sublease or assignment, as
the case may be, together with financial statements and references on the
prospective tenant and such other information concerning such new Major Lease,
sublease or assignment, as the case may be, or prospective tenant, subtenant or
assignee, as the case may be, or concerning the modification, amendment,
termination or surrender, as the case may be, as Lender shall reasonably
require.  If Lender shall fail to respond to any such written request by
Borrower for such approval within such 10 business day period, Lender shall be
deemed to have approved such matter.  Borrower shall submit to Lender, within 30
days following execution, all new Leases, all modifications, amendments,
consents to assignment or subletting of existing Leases, and shall promptly
notify Lender of the termination or surrender of any Lease.
 
(b) Borrower shall promptly deliver to Lender such rent rolls, leasing schedules
and reports, operating statements or other leasing information as Lender may
request from time to time, and shall promptly notify Lender of any material
dispute with a Tenant or material adverse change in leasing activity on the Real
Estate.  Borrower shall use reasonable efforts promptly to obtain and deliver to
Lender such subordination, non-disturbance and attornment agreements and tenant
estoppel certificates, as Lender may require.  In no event shall any approval by
Lender of a Lease be a representation of any kind with regard to the Lease or
its enforceability, or the financial capacity of any Tenant or lease guarantor.
 
(c) Borrower shall first apply all income derived from the Real Estate,
including all income from the Leases, to pay the costs and expenses associated
with the ownership, maintenance, operation and leasing of the Real Estate that
are then due and payable, including all amounts then required to be paid under
the Loan Documents, before using or applying such income for any other
purpose.  No such income shall be distributed or paid to any partner,
shareholder or member, or, if Borrower is a trust, to any beneficiary or
trustor, unless all such costs and expenses which are then due and payable have
been paid in full.
 
6.22  Management.  Borrower shall not enter into any agreement providing for the
construction, development, management, sale, leasing or operation of the Real
Estate (including any such agreement with any Affiliate), and shall not modify,
amend or terminate any such agreement approved by Lender, without the prior
written consent of Lender, which consent shall not be unreasonably withheld or
delayed.  Without limiting the foregoing, any property manager for the Real
Estate and the property management agreement under which such property manager
is or is to be engaged by Borrower must be approved by Lender in
writing.  Borrower shall not enter into any agreement providing for the
construction, development, management, sale, leasing or operation of the Real
Estate or any other agreement with respect to the Real Estate with any Affiliate
except on terms and provisions that are no less favorable to Borrower than are
generally available in the market for goods and services to be provided to
Borrower under such agreement.  Borrower shall not cause or permit any change in
the management of Borrower without prior written consent of Lender.  At the
request of Lender, Borrower shall (a) execute and deliver to Lender an
assignment of management agreement for any management agreement affecting the
Real Estate, including a consent and subordination of property manager thereto,
in form and substance satisfactory to Lender, and (b) upon  the occurrence of an
Event of Default, upon Lender’s request, terminate the management agreement of
any property manager for the Real Estate that is an Affiliate of Borrower and
replace such property manager with a property manager satisfactory to Lender, in
its reasonable judgment.
 
Tahoe Stateline Venture, LLC
Credit Agreement
 
80241.00434\9465845.2
11

--------------------------------------------------------------------------------

 
6.23  Inspections; Appraisals.  Lender shall have the right, in its sole
discretion, to inspect the Real Estate and to obtain new appraisals, or to
update existing appraisals, at any time while the Loan or any portion thereof
remains outstanding.  Borrower shall cooperate with Lender and the appraiser
(and use its best efforts to cause the Tenants of the Real Estate to cooperate
with Lender and the appraiser) in permitting access to the Real Estate and in
obtaining operating and other relevant information on the Real Estate.  Borrower
agrees to pay the cost and expense for (a) more than one Appraisal and review
ordered by Lender during any consecutive 12 calendar month period, and (b) for
any additional appraisals and reviews (i) as are required pursuant to a change
in applicable law or regulations, and (ii) after the occurrence and during the
continuation of an Event of Default.
 
6.24  Lender Expenses.  Within ten Business Days after demand from Lender to
Borrower, Borrower shall pay (or reimburse Lender for payment of) Closing
Expenses not previously received by Lender.
 
6.25  Other Acts.  Upon request by Lender, Borrower shall cooperate with Lender
for the purposes of, and perform all acts which may be necessary or advisable to
establish, perfect and/or monitor any Lien granted under this agreement or the
Collateral Documents, or to carry out the intent of the Loan Documents.
 
 
ARTICLE 7 - EVENTS OF DEFAULT AND REMEDIES
 
7.01  Events of Default.  The following each will be an event of default under
this agreement (an "Event of Default"):
 
(a) any payment required under the Loan Documents is not made within 10 days
after the date when due;
 
(b) the Financial Information or any representation or warranty in the Loan
Documents is materially incorrect or misleading when made or provided;
 
(c) Borrower does not (i) pay (or cause payment of) all taxes of Borrower or
assessed on the Collateral prior to the date when delinquent; (ii) maintain (or
cause to be maintained) all policies of insurance required under the Loan
Documents and pay (or cause payment of) all premiums for that insurance on or
prior to the date when due; (iii) maintain the Collateral (or cause the
Collateral to be maintained) in good condition and repair, all in accordance
with the terms and conditions of the Loan Documents; or (iv) perform when
required under any covenant under this agreement.
 
(d) the death of (i) any Borrower who is an individual, (ii) if Borrower is a
partnership, any general partner of that partnership who is an individual, or
(iii) if Borrower is the trustee under a trust acting in that capacity, any
individual trustor under the trust;
 
(e) a change in the equity interest of Borrower;
 
(f) the filing of any tax lien against Borrower or Guarantor, any member or
general partner of Borrower, or against any of the Collateral and the same is
not discharged of record within 30 days after the date filed;
 
(g) an Insolvency Proceeding is initiated by Borrower or Guarantor; or any
Insolvency Proceeding initiated against Borrower or Guarantor by another Person
is not discharged within 60 days after filing;
 
(h) Borrower, Guarantor or any Subsidiary of Borrower or Guarantor is or becomes
subject to a Judgment or Judgments:  (i) for the payment of money in an
aggregate amount (as to all such Judgments or orders) exceeding $50,000.00,
which are not covered by independent third-party insurance as to which the
insurer does not dispute coverage, or (ii) that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon any such Judgment, or (B) there is a period of ten consecutive days during
which a stay of enforcement of any such Judgment, by reason of a pending appeal
or otherwise, is not in effect;
 
(i) the violation of any Financial Covenant;
 
Tahoe Stateline Venture, LLC
Credit Agreement
 
80241.00434\9465845.2
12

--------------------------------------------------------------------------------

 
(j) any "Event of Default" as that term is defined in the Loan Documents other
than this agreement which is not cured within any applicable cure or grace
period;
 
(k) any default in the payment or performance of a term or condition of any
credit agreement, note, security agreement, mortgage, deed of trust, deed to
secure debt, or other agreement or instrument evidencing or securing any other
indebtedness, liabilities or obligations of Borrower to Lender or any Affiliates
of Lender;
 
(l) any Material Adverse Effect as to Borrower;
 
(m) any ERISA Event;
 
(n) for more than ten days after notice from Lender, Borrower is in default
under any term, covenant or condition of this agreement not previously described
in this Section 7.01, which can be cured by the payment of a sum of money;
 
(o) title to the Real Estate is not satisfactory to Lender by reason of any
defect, except those matters affecting title that have at any time been
consented to in writing by Lender or the lien of the Collateral Documents ceases
to be a perfected lien on fee title to the Real Estate vested in Borrower,
except as specifically contemplated herein;
 
(p) (i) any default by Borrower under a Lease beyond the applicable cure period,
or (ii) except as otherwise permitted herein, (A) a Major Lease is terminated or
(B) Borrower attempts to terminate a Lease without Lender’s prior written
consent;
 
(q) for more than 30 days after notice from Lender, Borrower is in default under
any term, covenant or condition of this agreement not previously described in
this Section 7.01; provided that if (i) it is reasonably certain that the
default cannot be cured by Borrower within that 30 day period and (ii) Borrower
has commenced curing that default within that 30 day period and thereafter
diligently and expeditiously proceeds to cure that default, then that 30 day
period will be extended for so long as reasonably required by Borrower in the
exercise of due diligence to cure that default, up to a maximum of 90 days after
the notice to Borrower of the Event of Default; and
 
(r) any Loan Document ceases to be in full force and effect or is declared void
by a Governmental Authority or any party thereto shall claim such
unenforceability or invalidity, or any security interest in the Collateral
created by the Collateral Documents shall fail or cease to be, or shall be
asserted in writing that it is not, a valid and perfected security interest in
the securities, assets or properties covered thereby.
 
7.02  Remedies.  Upon the occurrence and during the continuation of a Default,
Lender’s obligation to make disbursements of Loan proceeds shall abate.  Upon
the occurrence of an Event of Default, Lender may: (a) declare any and all
Obligations due and payable, without presentment, notice of intent to accelerate
or notice of acceleration, demand, protest or further notice of any kind, all of
which are expressly waived by Borrower; and (b) exercise all other rights and
remedies afforded to Lender under the Loan Documents or Applicable Law or in
equity; except that upon an actual or deemed entry of an order for relief with
respect to Borrower or any of its Subsidiaries in any Insolvency Proceeding, all
Obligations shall automatically become due and payable, without presentment,
demand, protest or any notice of any kind, all of which are expressly waived by
Borrower.
 
 
ARTICLE 8 - NOTICES
 
All requests, notices, approvals, consents, and other communications between the
Parties (collectively, "Notices") under the terms and conditions of the Loan
Documents must be in writing and mailed or delivered to the address specified in
that Loan Document, or to the address designated by any Party in a notice to the
other Parties; and in the case of any other Person, to the address designated by
that Person in a notice to Borrower and Lender.  All Notices will be deemed to
be given or made upon the earlier to occur of (a) actual receipt by the intended
recipient or (b) (i) if delivered by hand or by courier, upon delivery; or (ii)
if delivered by mail, four Business Days after deposit in the mails, properly
addressed, postage prepaid; except that notices and other communications to
Lender shall not be effective until actually received by Lender.  Borrower
requests that Lender accept, and Lender may, at its option, accept and is
entitled to rely and act upon any Notices purportedly given by or on behalf of
Borrower, even if not made in a manner specified herein (including Notices made
verbally, by telephone, telefacsimile, email, or other electronic means of
communication), were incomplete or were not preceded or followed by any other
form of Notice specified herein, or the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  All telephonic Notices to and
other telephonic communications with Lender may be recorded by Lender, and each
Party consents to such recording.
 
Tahoe Stateline Venture, LLC
Credit Agreement
 
80241.00434\9465845.2
13

--------------------------------------------------------------------------------

 
 
ARTICLE 9 – GENERAL DEFINITIONS, ACCOUNTING MATTERS AND DRAFTING CONVENTIONS
 
9.01  Defined Terms.  Capitalized terms defined in this section are used in this
agreement as so defined. Except as otherwise defined in this agreement, or
unless the context otherwise requires, each term that is used in this agreement
which is defined in Article 9 of the UCC shall have the meaning ascribed to that
term in Article 9 of the UCC.
 
"Adjust" means to increase or decrease; "Adjusted" means increased or decreased;
and "Adjustment" means an increase or decrease.
 
"Adjustment Date" means each date on which the rate of interest is or may be
Adjusted by Lender pursuant to this agreement.
 
“Affiliate” of a Person which is anything other than an individual means another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
 
"Annual Net Operating Income for the Real Estate" means all revenues generated
by and from the operation of the Real Estate, including, but not limited to all
lease payments or rental charges and other fees, less all costs of operating the
Real Estate, including without limitation property taxes and assessments,
salaries, wages, and insurance premiums but excluding depreciation, amortization
and interest expenses related to the Loan.
 
“Anti-Terrorism Laws” mean (a) the U.S.A. Patriot Act, (b) any of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto, and (c) any other laws relating to terrorism or money
laundering.
 
"Applicable Law" means all existing and future laws, orders, ordinances, rules
and regulations of or by a Governmental Authority; except that in determining
the Maximum Rate, Applicable Law shall mean those laws, orders, ordinances,
rules and regulations in effect as of the date hereof or if there is a change in
Applicable Law which (a) permits Lender to charge interest on amounts which
Lender would not otherwise be permitted to charge interest, or (b) increases the
permissible rate of interest, then the new Applicable Law as of its effective
date.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
"Borrower" shall have the meaning specified in the preamble of this agreement.
 
"Business Day" means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized or required to close under the Applicable
Laws of the State of California, or are in fact closed in the State of
California.
 
"Closing" means (a) the acknowledgement by Lender that all conditions precedent
to the Loan are satisfied or waived in accordance with this agreement, or (b)
the Loan is made, whichever is earlier.
 
"Closing Date" means the date of the Closing.
 
“Closing Deadline” means January 15, 2015.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
"Control" of a Person which is anything other than an individual means the power
to direct the management and policies of that Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
"CPA" means an independent certified public accountant acceptable to Lender.
 
"CPA Audited" audited by a CPA, including an auditor's opinion.
 
"Debt Service Coverage Ratio" means, at any date of determination, the ratio of
the Annual Net Operating Income for the Real Estate for the 12 month period
ending on such date of determination to the principal, interest and other
charges due on all indebtedness of the Real Estate, assuming a 25 year
amortization, on an annual basis.
 
“Default” means any event or condition which, with the passage of time or the
giving of notice or both, would constitute an Event of Default.
 
"Environmental Law" means all Applicable Laws that relate to (a) the prevention,
abatement or elimination of pollution, or the protection of the environment,
natural resources (including water vapor, surface water and subsurface water,
surface and subsurface land, air, aquatic life, wildlife, vegetation, and any
other biota) or human health (to the extent relating to exposure to Hazardous
Materials), or natural resource damages, and (b) the use, generation, handling,
treatment, storage, Release , transportation or regulation of, or exposure to,
Hazardous Materials, including the Comprehensive Environmental Response
Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the Endangered
Species Act, 16 U.S.C. §§ 1531 et seq., the Solid Waste Disposal Act, as amended
by the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq., the
Clean Air Act, 42 U.S.C. §§ 7401 et seq., the Clean Water Act, 33 U.S.C. §§ 1251
et seq.,  the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq., the
Emergency Planning and Community Right to Know Act, 42 U.S.C. §§ 11001 et seq.,
the Carpenter-Presley-Tanner Hazardous Substance Account Act (Health & Safety
Code §2530 et seq.), the Hazardous Waste Control Law (Health & Safety Code §2510
et seq.), the Safe Drinking Water and Toxic Enforcement Act of 1986 (Health &
Safety Code §252249.5 et seq.), the Underground Storage of Hazardous Substances
Act (Health & Safety Code §25280 et seq.) and the Porter-Cologne Water Quality
Control Act (Water Code §13100 et seq.) .
 
Tahoe Stateline Venture, LLC
Credit Agreement
 
80241.00434\9465845.2
14

--------------------------------------------------------------------------------

 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414(b), (c), (m) or (o) of the Code.
 
“ERISA Event” means (a) the occurrence of any “reportable event” as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period has been waived, with respect to a
Plan; (b) any failure by any Plan to satisfy the applicable minimum funding
standards under Section 412 or 430 of the Code or Section 302 or 303 of ERISA,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan; (d) a
determination that any Plan is, or is expected to be, in “at risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (e) the
incurrence by any Loan Party or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan; (f) the receipt by any
Loan Party or any ERISA Affiliate from the Pension Benefit Guaranty Corporation
or a plan administrator of any notice relating to an intention to terminate any
Plan or to appoint a trustee to administer any Plan, or the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (g) the incurrence by any Loan Party or any ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (h) the receipt by any Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Loan Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, in critical or endangered status, within the meaning of Section
305 of ERISA; (i) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which could
reasonably be expected to result in material liability to any Loan Party; or (j)
the occurrence of any other event or condition with respect to a Plan or a
Multiemployer Plan with respect to which any Loan Party is likely to incur
material liability other than in the ordinary course.
 
"Financial Covenant" means any covenant contained in the Loan Documents
regarding the financial status of a Person other than Lender.
 
"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
"Hazardous Material" means any substance, material or waste that is or becomes
designated or regulated as "toxic," "hazardous," "caustic," "pollutant," or
"contaminant" or a similar designation or regulation under any Environmental Law
or could reasonably be expected to lead to liability under any Environmental
Law, and shall also include, without limitation, asbestos in any form that is or
could reasonably be expected to become friable or asbestos containing materials,
polychlorinated byphenyls or radon gas, PCBs, petroleum, petroleum products,
natural gas and explosive or radioactive substances and lead.
 
"Insolvency Proceeding" means the insolvency of a Person, the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official of
any part of a Person's property, an assignment by a Person for the benefit of
creditors, or the voluntary or involuntary commencement of any proceeding under
the Federal Bankruptcy Code or any other bankruptcy or insolvency law, by or
against a Person, including the winding-up or liquidation of a Person.
 
"Interest Payment Date" means a date on which regularly scheduled payments of
interest are due.
 
"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guarantees indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit; provided, that for purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
 
Tahoe Stateline Venture, LLC
Credit Agreement
 
80241.00434\9465845.2
15

--------------------------------------------------------------------------------

 
"Judgment" means a judgment, order, writ, injunction, decree, or rule of any
court, arbitrator, or Governmental Authority.
 
“Lease” means a lease, rental or occupancy agreement affecting all or any part
of the Real Estate or an interest therein.
 
"Legal Fees" means any and all counsel, attorney, paralegal and law clerk fees
and disbursements, including, but not limited to fees and disbursements at the
pre-trial, trial, appellate, discretionary review, or any other level, incurred
or paid by Lender in drafting and negotiating the Loan Documents, closing the
transactions contemplated hereby, and protecting and enforcing its rights and
interests under the Loan Documents.
 
"Lender" shall have the meaning specified in the preamble of this agreement and
any successors and assigns of any of its rights and obligations under this
agreement.
 
“Lien” means any mortgage, pledge, assignment, deposit arrangement, privilege,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).
 
"Loan Documents" means this agreement, the Note, the Collateral Documents, the
Guaranty, and all other agreements and instruments required by Lender for
purposes of evidencing or securing the Loan.
 
“Loan Party” means, individually and collectively, Borrower and Guarantor and a
grantor of a security interest in the Collateral.
 
"Losses" means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, fines, penalties, charges, fees, Judgments,
awards, amounts paid in settlement of whatever kind or nature (including Legal
Fees).
 
“Major Lease” means any Lease of space in the Real Estate of at least 10% of the
total net rentable area thereof.
 
“Major Tenant” means a Tenant under a Major Lease.
 
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
 
"Material Adverse Effect" means any set of circumstances or events which (a) has
or could reasonably be expected to have any material adverse effect as to the
validity or enforceability or any right or remedy of Lender under any Loan
Document or any material term or condition therein against the applicable
Person; (b) is or could reasonably be expected to be material and adverse to the
financial condition, business assets, operations, or property of the applicable
Person, including any material portion of the Collateral; or (c) materially
impairs or could reasonably be expected to materially impair the ability of the
applicable Person to perform the Obligations.
 
"Maximum Rate" means that rate per annum which, under Applicable Law, may be
charged without subjecting Lender to civil or criminal liability, or limiting
Lender's rights under the Loan Documents as a result of being in excess of the
maximum interest rate which Borrower is permitted to contract or agree to pay;
except that the Maximum Rate on any amount upon which Lender is not permitted to
charge interest will be zero percent.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA subject to the provisions of Title IV of ERISA and in respect of which
any Loan Party or any ERISA Affiliate is an “employer” as defined in Section
3(5) of ERISA.
 
"Obligations" means all loans, advances, debts, indebtedness, liabilities and
obligations of Borrower to Lender arising pursuant to any of the Loan Documents
(whether or not evidenced by a note or instrument and whether or not for the
payment of money), whether now existing or hereafter arising, whether direct,
indirect, absolute or contingent, due or to become due, related, unrelated,
fixed, liquidated, unliquidated, joint, several, or joint and several.
 
"Party" refers only to a named party to this agreement or another Loan Document,
as the context requires.
 
Tahoe Stateline Venture, LLC
Credit Agreement
 
80241.00434\9465845.2
16

--------------------------------------------------------------------------------

 
“Permits” mean any and all franchises, licenses, leases, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
qualifications, easements, rights of way, Liens and other rights, privileges and
approvals required to be obtained from a Governmental Authority under any
Applicable Law.
 
"Person" means an individual, a corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, or other business entity, or a government or any
agency or political subdivision thereof.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA and in respect of which any Loan Party or any ERISA
Affiliate is (or if such plan were terminated would under Section 4069 of ERISA
be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
"Prepay" means to make a Prepayment.
 
"Prepayment" means a payment of all or a portion of the unpaid principal balance
of the Loan prior to the date when due, whether voluntary, by reason of
acceleration, or otherwise.
 
"Prepayment Consideration" means that amount due and payable to Lender upon a
Prepayment, as consideration for Lender's acceptance thereof.
 
"Real Estate" means that portion of the Collateral which is real property, as
opposed to personal property.
 
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder and thereof.
 
“Release” means any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing or migrating in, into or onto or through the environment.
 
"Self Prepared" means for the financial statement of any Person, prepared by
that Person, and not compiled, reviewed or audited by a certified public
accountant.
 
“Subsidiary” of a Person which is anything other than an individual means a
business entity of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly by that Person.  Unless otherwise
specified, all references to a “Subsidiary” or to “Subsidiaries” shall refer to
any Subsidiary or Subsidiaries, if any.
 
“Tenant” means each Person that is a lessee, tenant, renter or occupant under a
Lease.
 
“Title Company” means the agent of the Title Insurer issuing the Title Policy on
behalf of the Title Insurer.
 
“Title Insurer” means First American Title Insurance Company.
 
“Title Policy” means a 2006 ALTA lender’s title insurance policy, extended
coverage, in such form and with such endorsements as may be required by Lender,
issued by Title Insurer insuring that the Collateral Documents which are
mortgages, deeds of trust, or deeds to secure debt are and will continue to be
an encumbrance against the fee simple title to the Real Estate, securing a debt
in the amount of the Loan, prior and paramount to all other liens and
encumbrances of any nature or kind whatsoever except such exceptions as Lender,
in its sole discretion, may approve in writing.
 
"UCC" means the Uniform Commercial Code as enacted in the Governing Law State.
 
“U.S.A. Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (signed into law on October 26, 2001).
 
“U.S. Treasury Rate” means the interest rate yield on actively traded
non-inflation-indexed U.S. Government Treasury Securities, adjusted to a
constant maturity equal to the specified maturity, as reported in Federal
Reserve Statistical Release H.1-Selected Interest Rates under the heading U.S.
government securities/Treasury constant maturities/Nominal.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
9.02  Accounting Matters.  All accounting terms not specifically defined herein
will be construed in accordance with GAAP.  All financial covenants applicable
to an individual will be calculated based on that individual's business,
excluding personal assets and liabilities  Borrower will not change the manner
in which either the last day of its fiscal year or the last days of the first
three fiscal quarters of its fiscal years is calculated.  If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document Lender may amend that ratio or
requirement to preserve the original intent thereof in light of that change.
 
Tahoe Stateline Venture, LLC
Credit Agreement
 
80241.00434\9465845.2
17

--------------------------------------------------------------------------------

 
9.03  Drafting Conventions.  Unless expressly stated therein or the context
otherwise requires, the Loan Documents will be interpreted in accordance with
the following (the "Drafting Conventions"):  (a) the words "include,"
"includes," and "including" are to be read as if they were followed by the
phrase "without limitation"; (b) unless otherwise expressly stated, terms and
provisions applicable to two or more Persons shall apply on an individual, as
well as collective basis; (c) headings and captions are provided for convenience
only and do not affect the meaning of the text which follows; (d) references to
a parcel or tract of real estate means, without limitation, the land described,
and any and all improvements located thereupon and all easements or other rights
or interests benefiting that land; (e) references to an agreement or instrument
means that agreement or instrument, together with all extensions, renewals,
modifications, substitutions and amendments thereof, subject to any restrictions
thereon in that agreement or instrument or in the Loan Documents; (F) ANY REPORT
OR DOCUMENT TO BE RECEIVED BY LENDER SHALL BE SATISFACTORY IN FORM AND CONTENT
TO LENDER; (G) WHEREVER (I) LENDER EXERCISES ANY RIGHT GIVEN TO IT TO APPROVE OR
DISAPPROVE, (II) ANY ARRANGEMENT OR TERM IS TO BE SATISFACTORY TO LENDER, OR
(III) ANY OTHER DECISION OR DETERMINATION IS TO BE MADE BY LENDER, THEN EXCEPT
AS MAY BE OTHERWISE EXPRESSLY AND SPECIFICALLY PROVIDED THEREIN, THE DECISION TO
APPROVE OR DISAPPROVE, ALL DECISIONS THAT ARRANGEMENTS OR TERMS ARE SATISFACTORY
OR NOT SATISFACTORY, AND ALL OTHER DECISIONS AND DETERMINATIONS MADE BY LENDER,
SHALL BE IN THE SOLE DISCRETION OF LENDER, WITHOUT REGARD FOR THE ADEQUACY OF
ANY SECURITY FOR THE OBLIGATIONS; (h) whenever by the terms of the Loan
Documents, Borrower is prohibited from taking an action or permitting the
occurrence of some circumstance, Borrower shall not, directly or indirectly take
that action or permit that circumstance, or directly or indirectly permit any
Subsidiary to take that action or permit that circumstance; (i) evidence of the
occurrence or non-occurrence of any event, or the existence or non-existence of
any circumstance to be delivered to Lender must be in a form satisfactory to
Lender; (j) unless specified otherwise, references to a statute or regulation
means that statute or regulation as amended or supplemented from time to time
and any corresponding provisions of successor statutes or regulations; (k)
unless otherwise specified, all references to a time of day are references to
the time in California; (l) references to "month" or "year" are references to a
calendar month or calendar year, respectively, unless otherwise specifically
provided; (m) if any date specified in this agreement as a date for taking
action falls on a day that is not a Business Day, then that action may be taken
on the next Business Day; (n) a pronoun used in referring generally to any
member of a class of Persons, or Persons and things, applies to each member of
that class, whether of the masculine, feminine, or neuter gender; (o) references
to "articles," "sections," "subsections," "paragraphs;" "exhibits," and
"schedules" reference articles, sections, subsections, paragraphs, exhibits, and
schedules, respectively, of this agreement unless otherwise specifically
provided; (p) the words "hereof," "herein," "hereunder," and "hereby" refer to
this agreement as a whole and not to any particular provision of this agreement;
(q) the definitions in this agreement apply equally to both singular and plural
forms of the terms defined; and (r) for purposes of computing periods of time
from a specified date to a later specified date, the word "from " means "from
and including" and the words "to" and "until" each mean "to but excluding".
 
 
ARTICLE 10 - MISCELLANEOUS
 
10.01  Entire Agreement.  This agreement and the other Loan Documents,
collectively: (i) represent the sum of the understandings and agreements between
Lender and Borrower concerning this credit; (ii) replace any prior oral or
written agreements between Lender and Borrower concerning this credit; and (iii)
are intended by Lender and Borrower as the final, complete and exclusive
statement of the terms agreed to by them.  In the event of any conflict between
this agreement and any other agreements required by this agreement, this
agreement will prevail.
 
10.02  Joint and Several Obligations.  If Borrower consists of more than one
Person, each Borrower (a) expressly acknowledges that it has benefited and will
benefit, directly and indirectly, from the Loan and acknowledges and undertakes,
together with the other Borrowers, joint and several liability for the punctual
payment when due, whether at stated maturity, by acceleration or otherwise, of
all Obligations; (b) acknowledges that this agreement is the independent and
several obligation of each Borrower and may be enforced against each Borrower
separately, whether or not enforcement of any right or remedy hereunder has been
sought against any other Borrower; and (c) agrees that its liability hereunder
and under any other Loan Document is absolute, unconditional, continuing and
irrevocable.  BORROWER EXPRESSLY WAIVES ANY REQUIREMENT THAT LENDER EXHAUST ANY
RIGHT, POWER OR REMEDY AND PROCEED AGAINST THE OTHER BORROWERS UNDER THIS
AGREEMENT, OR ANY OTHER LOAN DOCUMENTS, OR AGAINST ANY OTHER PERSON UNDER ANY
GUARANTY OF, OR SECURITY FOR, ANY OF THE OBLIGATIONS.
 
10.03  Authority to Bind Borrower.  If Borrower is comprised of multiple
Persons, any Person comprising Borrower is authorized to bind all parties
comprising Borrower.  Without limitation of the foregoing, Lender may require
any Loan Request or other request, authorization, or other action by or on
behalf of Borrower be by one or more individuals designated in writing by the
parties comprising Borrower (a "Designated Person").  Lender may, at any time
and without notice, waive any prior requirement that requests, authorizations,
or other actions be taken only by a Designated Person.
 
Tahoe Stateline Venture, LLC
Credit Agreement
 
80241.00434\9465845.2
18

--------------------------------------------------------------------------------

 
10.04  Binding Effect; Successors and Assigns.  The Loan Documents will inure to
the benefit of and be binding upon the parties and their respective successors
and assigns, except that Borrower may not assign or transfer any of its rights
or obligations under any Loan Document without prior written consent of the
Lender.
 
10.05  Assignment; Participations.  Borrower shall not assign its rights or
obligations hereunder without Lender's consent.  Lender may assign or sell
participations in all or any portion of its interest in the Loan or under the
Loan Documents to any Person.  Lender may disclose to any actual or potential
assignee or participant any information that Borrower has delivered to Lender in
connection with the Loan Documents; and Borrower shall cooperate fully with
Lender in providing that information.  If Lender assigns or sells a
participation in the Loan or the Loan Documents, the purchaser will have the
right of set-off against Borrower.
 
10.06  Severability.  Any provision of any Loan Document which is prohibited or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of that Loan Document or affecting the validity or
enforceability of that provision in any other jurisdiction; except that if such
provision relates to the payment of any monetary sum, then Lender may, at its
option, declare all Obligations immediately due and payable.
 
10.07  Amendments in Writing.  The Loan Documents may not be amended, changed,
modified, altered or terminated without the prior written consent of all Parties
to the respective Loan Document.
 
10.08  Governing Law.  Except as expressly stated therein, the Loan Documents
will be governed and interpreted by applying the laws of the State of California
(the "Governing Law State") without regard to its conflict of laws principles.
 
10.09  JURISDICTION AND VENUE.  BORROWER IRREVOCABLY AGREES THAT, AT THE OPTION
OF LENDER, ALL ACTIONS, PROCEEDINGS OR COUNTERCLAIMS ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL BE LITIGATED IN THE SUPERIOR
COURT OF CALIFORNIA, FRESNO COUNTY, CALIFORNIA, OR THE UNITED STATES DISTRICT
COURT FOR THE EASTERN DISTRICT OF CALIFORNIA.  BORROWER IRREVOCABLY CONSENTS TO
SERVICE, JURISDICTION, AND VENUE OF THOSE COURTS FOR ALL SUCH ACTIONS,
PROCEEDINGS AND COUNTERCLAIMS AND WAIVES ANY OTHER VENUE TO WHICH IT MIGHT BE
ENTITLED BY VIRTUE OF DOMICILE, HABITUAL RESIDENCE OR OTHERWISE.  FINAL JUDGMENT
AGAINST BORROWER IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT, A CERTIFICATE
OR EXEMPLIFIED COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE JUDGMENT OR IN
ANY OTHER MANNER PROVIDED BY LAW.  BORROWER IRREVOCABLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW (A) ANY OBJECTION WHICH IT MAY HAVE NOW OR IN
THE FUTURE TO THE LAYING OF THE VENUE OF ANY SUCH ACTION, SUIT OR PROCEEDING IN
ANY COURT REFERRED TO IN THE FIRST SENTENCE ABOVE; (B) ANY CLAIM THAT ANY SUCH
ACTION, SUIT OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM; (C) ITS
RIGHT OF REMOVAL OF ANY MATTER COMMENCED BY ANY OTHER PARTY IN THE COURTS OF THE
STATE OF CALIFORNIA TO ANY COURT OF THE UNITED STATES OF AMERICA; (D) ANY
IMMUNITY WHICH IT OR ITS ASSETS MAY HAVE IN RESPECT OF ITS OBLIGATIONS UNDER
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT FROM ANY SUIT, EXECUTION, ATTACHMENT
(WHETHER PROVISIONAL OR FINAL, IN AID OF EXECUTION, BEFORE JUDGMENT OR
OTHERWISE) OR OTHER LEGAL PROCESS; AND (E) ANY RIGHT IT MAY HAVE TO REQUIRE THE
MOVING PARTY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY OF THE COURTS
REFERRED TO ABOVE ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT TO POST SECURITY FOR THE COSTS OF BORROWER OR TO POST A BOND
OR TO TAKE SIMILAR ACTION.
 
10.10  Counterpart Execution.  The Loan Documents may be executed in
counterparts, each of which will be an original and all of which together are
deemed one and the same instrument.
 
10.11  Optically Imaged Reproductions.  Lender may make an optically imaged
reproduction of any or all Loan Documents and, at its election, destroy the
original or originals.  Borrower consents to the destruction of the original or
originals and agrees that a copy of the optically imaged reproduction of any
Loan Document will be the equivalent of and for all purposes constitute an
"original" document.  For purposes of this section, "for all purposes" includes
use of the optically imaged reproduction (a) to prove the content of the
original document at trial, mediation, arbitration or administrative hearing;
(b) for any business purpose; (c) for internal or external audits and/or
examination by or on behalf of Governmental Authorities; (d) in canceling or
transferring any document; and (e) in conjunction with any other transaction
evidenced by the original document.
 
Tahoe Stateline Venture, LLC
Credit Agreement
 
80241.00434\9465845.2
19

--------------------------------------------------------------------------------

 
10.12  Necessary Action. Lender is authorized to execute any other documents or
take any other actions necessary to effectuate the Loan Documents and the
consummation of the transactions contemplated therein.
 
10.13  Credit Report. Lender is authorized to order a credit report and verify
all other credit information, including past and present loans and standard
references from time to time to evaluate the creditworthiness of
Borrower.  Without limitation, a copy of the consent for release of information,
general authorization or similar document on file with Lender shall authorize
third Persons to provide the information requested from time to time.
 
10.14  No Construction Against Drafter.  Each Party has participated in
negotiating and drafting this agreement, so if an ambiguity or a question of
intent or interpretation arises, this agreement is to be construed as if the
parties had drafted it jointly, as opposed to being construed against a Party
because it was responsible for drafting one or more provisions of this
agreement.
 
10.15  INDEMNIFICATION.  BORROWER SHALL DEFEND, INDEMNIFY AND HOLD LENDER AND
ITS OFFICERS, DIRECTORS, EMPLOYEES, PARTNERS, AGENTS, ATTORNEYS AND
AFFILIATES (THE "INDEMNIFIED PERSONS") HARMLESS AGAINST ANY AND ALL LOSSES OF
ANY KIND OR NATURE WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST ANY INDEMNIFIED PERSON ARISING OUT OF, IN ANY WAY CONNECTED WITH OR AS A
RESULT OF: (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OR THERETO OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY; (II) THE USE OF THE PROCEEDS OF THE LOANS; (III) THE FAILURE
BY BORROWER TO BORROW THE AMOUNT SPECIFIED IN A LOAN REQUEST (INCLUDING ANY
FAILURE RESULTING FROM THE FAILURE TO FULFILL THE APPLICABLE CONDITIONS
PRECEDENT), INCLUDING ANY LOSS OF ANTICIPATED PROFITS AND LOSSES BY REASON OF
THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY LENDER TO
FUND THE LOAN; (IV) SUCH INDEMNIFIED PERSON’S ACTS OR OMISSIONS WHICH RESULT
FROM COMMUNICATIONS GIVEN OR PURPORTED TO BE GIVEN, BY BORROWER OR ANY
DESIGNATED PERSON, WHICH ARE INTERRUPTED, WHICH ARE MISUNDERSTOOD, OR WHICH ARE
IN FACT FROM UNAUTHORIZED PERSONS; (V) THE VIOLATION BY BORROWER OF ANY
APPLICABLE LAW, INCLUDING ANY ENVIRONMENTAL LAW; (VI) THE RELIANCE BY LENDER ON
EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF BORROWER; (VII) ANY BREACH BY
BORROWER OF ANY OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS
UNDER ANY LOAN DOCUMENT, INCLUDING ANY DEFAULT OR EVENT OF DEFAULT; OR (VIII)
ANY CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATED TO ANY OF THE
FOREGOING, WHETHER OR NOT ANY INDEMNIFIED PERSON IS A PARTY THERETO, OR ASSERTED
AGAINST ANY INDEMNIFIED PERSON AS A RESULT OF LENDER BEING PARTY TO THIS
AGREEMENT OR THE TRANSACTIONS CONSUMMATED PURSUANT TO THIS AGREEMENT; EXCEPT
THAT BORROWER SHALL HAVE NO OBLIGATION TO AN INDEMNIFIED PERSON UNDER THIS
SECTION WITH RESPECT TO LOSSES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THAT INDEMNIFIED PERSON AS DETERMINED BY THE FINAL JUDGMENT OF A
COURT OF COMPETENT JURISDICTION. IF AND TO THE EXTENT THAT ANY INDEMNITY UNDER
THE LOAN DOCUMENTS IN FAVOR OF INDEMNIFIED PARTIES IS UNENFORCEABLE FOR ANY
REASON, BORROWER SHALL MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND
SATISFACTION THEREOF WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.  ALL INDEMNITIES
UNDER THE LOAN DOCUMENTS IN FAVOR OF INDEMNIFIED PARTIES SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT.
 
10.16  WAIVER OF TRIAL BY JURY.  THE PARTIES (A) COVENANT AND AGREE NOT TO ELECT
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING FOR THE RESOLUTION OF ANY
DISPUTE,  CONTROVERSY OR CLAIM THAT ARISES OUT OF OR RELATES TO: (I) THIS
AGREEMENT; OR (II) ANY LOAN DOCUMENT, WHETHER ARISING IN CONTRACT, TORT OR BY
STATUTE (INDIVIDUALLY AND COLLECTIVELY, A "DISPUTE"); AND, (B) TO THE EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVE ALL RIGHT TO A TRIAL BY
JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO ANY  LOAN DOCUMENT TO THE EXTENT SUCH RIGHT EXISTS
NOW OR IN THE FUTURE.  THE PROVISIONS OF THIS SECTION ARE SEPARATELY GIVEN BY
EACH PARTY KNOWINGLY AND VOLUNTARILY; AND ARE A MATERIAL INDUCEMENT FOR THE
LENDER ENTERING INTO THE LOAN DOCUMENTS.
 
10.17  BALLOON PAYMENT.  THIS AGREEMENT PROVIDES FOR A BALLOON
PAYMENT.  BORROWER ACKNOWLEDGES THAT LENDER HAS NOT AGREED TO REFINANCE THAT
PAYMENT.
 
Tahoe Stateline Venture, LLC
Credit Agreement
 
80241.00434\9465845.2
20

--------------------------------------------------------------------------------

 
10.18  USA Patriot Act Notice.  Federal law requires all financial institutions
to obtain, verify and record information that identifies each person who obtains
a loan.  Lender will ask for the Borrower’s legal name, address, tax ID number
or social security number and other identifying information.  Lender may also
ask for additional information or documentation or take other actions reasonably
necessary to verify the identity of Borrower, any guarantors or other related
persons.
 
10.19  Condominium Air Rights.  The Lender acknowledges that the Borrower, in
connection with the potential future development of the Real Estate and other
real property adjacent to the Real Estate, may desire to condominiumize and
improve the air space above the improvements as they exist on the Real Estate as
of the date hereof.  Lender hereby agrees to review and consider for approval
any such request by the Borrower, which approval shall not be unreasonably
withheld.  Borrower shall furnish to Lender for its review in connection with
any such request all plans, maps and such other materials as may be requested by
Lender.  Borrower shall pay or reimburse Lender for all expenses incurred by
Lender in connection such review and consideration, including, without
limitation, all reasonable attorney’s fees.
 
[Signatures on Following Page]
 

Tahoe Stateline Venture, LLC
Credit Agreement
 
80241.00434\9465845.2
 
21

--------------------------------------------------------------------------------

 



 
The parties have signed this agreement effective as of the day and year first
written above.
 
 
BORROWER
 



 
TAHOE STATELINE VENTURE, LLC, a California limited liability company
Address for notices:
 
By: OWENS REALTY MORTGAGE, INC., a Maryland corporation, as Manager
 
 
By:______________________________________________________
WILLIAM C. OWENS
President
2221 Olympic Blvd.
Walnut Creek, CA 94595
Attention:  William C. Owens

 
 
 


 
LENDER
 
Address for notices:
RABOBANK, N.A.
 
By: _________________________________________________________                                                                         
Name:  ___________________________________________________                                                                  
Title:    ___________________________________________________  
 
                                                              
By:  _________________________________________________________                                                                        
Name:  ___________________________________________________                                                                  
Title:    ___________________________________________________                                                                
45 E. River Park Place West, Suite 401
Fresno, CA 93720
Attention:  Commercial Loan Administration Services
 



 




 

Tahoe Stateline Venture, LLC
Credit Agreement
 
80241.00434\9465845.2
 
22

--------------------------------------------------------------------------------

 
